Order directing partial summary judgment in favor of the plaintiff against defendant Blasenstein for the sum of $3,000, with interest and costs, and judgment entered thereon, unanimously affirmed, with ten dollars costs and disbursements. The defense, which in effect alleges the oral agreement between the respondent and the appellant, is insufficient in law on its face, and the opposing affidavits submitted on behalf of the appellant show no triable issue, no arguable defense. The agreement pleaded by him is void (a) because it was not by its terms to be performed within one year and was not written (Pers. Prop. Law, § 31, subd. 1; Williamsburg City Fire Ins. Co. v. Lichtenstein, 181 App. Div. 681, 684; Westinghouse Electric Supply Co., Inc., v. Syracuse Auto Supply Corporation, 233 id. 788); and (b) because it lacked consideration. Present — Young, Carswell, Davis, Adel and Taylor, JJ.